Citation Nr: 1610187	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to April 1953.  He died in July 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2015, the Board remanded the appeal, for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2004 rating decision, the Veteran was awarded a 100 percent rating for his service-connected posttraumatic stress disorder (PTSD) effective March 9, 2004.  This award renders moot the issue of entitlement to a TDIU since March 9, 2004.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  In this regard, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250   (2011).  However, for the period beginning on March 9, 2004, the Veteran did not have other service-connected disabilities rated at 60 percent or more.  As such, the concerns addressed in Bradley are not present, and the Board need not address whether a TDIU rating is warranted beginning on March 9, 2004.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From January 16, 2001, to March 8, 2004, he Veteran was rendered unable to maintain substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, from January 16, 2001, to March 8, 2004, the criteria for a TDIU on an extraschedular basis for substitution and accrued benefits purposes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

As the Board is granting TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. The Merits of the Claim

A TDIU may be awarded upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities on one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a). 

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
 §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether a veteran is entitled to a TDIU, neither the non-service-connected disabilities nor age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 

In Van Hoose, 4 Vet. App. at 363, the Court noted, "For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such veteran... The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."

In this case, the Veteran was rated at 50 percent for schizophrenia and noncompensable for a history of a convulsive disorder, for a total combined rating of 50 percent during the time period at issue, which ends March 8, 2004, at which point the RO assigned a 100 percent schedular disability rating for PTSD with schizophrenia, major depression, anxiety, panic attacks, and cognitive disorder.  Thus, the Veteran did not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Consequently, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") during this period.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board acknowledges that the record contains positive and negative opinions regarding the claim for TDIU.  However, after a review of all the evidence, the Board concludes that the Veteran was unable to obtain or maintain substantially gainful employment from January 16, 2001, to March 8, 2004. 

According to March 2002 correspondence, S.B., a VA psychiatric nurse clinician, noted that the Veteran's psychiatric condition caused difficulty in attaining jobs that pay well.  

Additionally, in subsequent records used to support an increased disability rating of 100 percent for the Veteran's psychiatric symptoms, particularly, in a November 2004 VA examination, it was documented that the Veteran's psychiatric symptoms render the Veteran unable to maintain substantially gainful employment. 

Based on this evidence, in September 2015 the Board concluded that the facts of this case met the criteria for submission of the appellant's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis.  

As such, in October 2015, the Director of Compensation Service determined that the evidence of record dated from 2001 to 2004 did not support the Veteran's contention that his service-connected PTSD prevented him from being able to perform substantially gainful employment.  The Director stated the "[e]vidence does not show any hospitalizations, ER treatment, or intensive outpatient treatment for the Veteran's service[-]connected conditions from February of 2001 to March 8, 2004[.]"  There was also no objective evidence demonstrating that the Veteran's psychiatric disorder interfered with any past employment and that "[n]one of the available evidence supported the Veteran's contention that any of his service[-]connected disabilities or a combination of the effects of the disabilities prevented employment."  Therefore, the Director opined, the available evidence does not show the Veteran was unemployable solely due to his service-connected disabilities prior to March 9, 2004. 

However, a November 2015 assessment from R.D.G., a Certified Rehabilitation Counselor at the Palmer Vocational Consulting Services, LLC, determined that based on a review of the objective medical evidence of record, an interview with the appellant, and the Veteran's education and work history, it was "at least as likely as not that [the Veteran's] symptoms due to his service-connected disabilities prevented him from securing and following substantially gainful employment since 1997.  He experienced short- and long-term memory loss, nightmares and difficulty concentrating.  He was able to work until 1997 because he performed simple jobs, had a strong desire to work and as a union worker for the railroad company, could not be terminated.  The Veteran's symptoms were consistent and worsened and the vocational expert agreed with the March 2002 opinion that his symptoms impacted his ability to obtain jobs that paid well and to maintain long term relationships.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a)  for the period from January 16, 2001, to March 8, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is no evidence which establishes a date within the one year period prior to the date of claim on which it is factually ascertainable that the increase in disability had occurred, so as to permit an effective date prior to January 16, 2001.  38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).


ORDER

Entitlement to a total disability rating for compensation based on TDIU on an extraschedular basis for substitution and accrued benefits purposes is granted for the period from January 16, 2001, to March 8, 2004, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


